Citation Nr: 9933466	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for anti-phospholipid 
syndrome secondary to an undiagnosed illness manifested by 
headaches, weakness, sore joints, sore muscles, difficulty 
sleeping, fatigue, and liver and spleen problems.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and his stepmother


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Counsel


INTRODUCTION

The veteran had active service from April 1988 to April 1992, 
including a period of active duty in the Persian Gulf from 
December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 


REMAND

The veteran contends that he has developed an undiagnosed 
illness due to his service in the Persian Gulf.  He maintains 
that he was originally hospitalized by VA in February 1996 
for an undiagnosed illness, and that his subsequently 
diagnosed antiphospholipid syndrome is secondary to an 
undiagnosed illness manifested by headaches, weakness, sore 
joints, sore muscles, difficulty sleeping, fatigue, and liver 
and spleen problems.

At a personal hearing before the undersigned member of the 
Board in April 1999, the veteran and his father testified 
that he did not have any unusual illnesses as a child.  The 
veteran also stated that he had no unusual problems in 
service prior to going to the Persian Gulf and that he was 
vaccinated once he arrived there.  He said that he was not 
sure if he came into contact with chemicals, but that he was 
exposed to oil smoke.  He testified that he became ill and 
was treated by medics in the Gulf.  He reported that, around 
the beginning of 1994, he began having bad headaches and 
joint pains.  He was admitted to the hospital, but his 
condition was undiagnosed.  He subsequently developed a blood 
clot in his right arm, and he was diagnosed with the 
antiphospholipid syndrome. He reported receiving treatment 
from both VA and a private doctor.  The appellant's 
stepmother testified that a VA physician, Dr. Xavier,  stated 
that it was "very likely" that the veteran's 
antiphospholipid antibody syndrome was related to his time in 
the Gulf and his possible exposure to chemicals and 
vaccinations.  The veteran testified that he had an identical 
twin brother who had not had similar problems and who had 
been tested for autoimmune problems.  He believed that his 
brother would release his medical records to VA.  At the 
hearing, the veteran submitted numerous private treatment 
records for treatment he received from Kaiser Permanente 
through March 1999.  These records contain references to the 
veteran's anti-phospholipid syndrome and Gulf War Syndrome.       

In light of the foregoing it has been argued that before 
denying his claim VA should obtain all his treatment records 
from VA facilities and private providers and contact the VA 
physician who stated that his condition was possibly related 
to his service in the Persian Gulf to verify the statement.  
The Board agrees.  Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. §§ 5103, 5107 (West 1991).

In this respect, the available VA treatment records show that 
the veteran was twice hospitalized at the VA Medical Center 
in Fresno, California in February 1996.  While hospital 
summaries of these periods of care are of record, the actual 
clinical treatment records are not.  Thus, further 
development is in order.

The Board further notes that VA treatment records show the 
veteran was treated by Dr. Xavier as late as May 1996, but 
there are few records in the claims file pertaining to such 
treatment.  In light of the clarity of the veteran's 
stepmother's statement relative to what Dr. Xavier reportedly 
told them about a relationship between the veteran's current 
condition and his service in the Persian Gulf, an attempt 
should be made to secure any additional records for all 
treatment provided by Dr. Xavier, as well as attempting to 
verify the reported statement made by her. 

Because any additional VA medical records, if extant, are 
constructively before the Board, Bell v. Derwinski, 2 Vet. 
App. 611, 612-3 (1992), and in light of the duties assigned 
under the provisions of 38 U.S.C.A. § 5103 and Robinette, the 
Board finds further development to be warranted.

Finally, due to the rare nature of the veteran's condition 
and the fact that he has an identical twin brother who 
apparently does not have the disorder and who also did not 
serve in the Gulf, the Board feels that additional 
development is in order. 

Hence, this case is REMANDED for the following action:

1.  The RO should obtain copies of all VA 
treatment records for any treatment the 
veteran has received from the VA medical 
facility in Fresno, California.  The RO 
should also attempt to locate Dr. Xavier, 
and request that she review the claims 
files and provide a written opinion 
concerning whether she believes that it 
is at least as likely as not that the 
veteran's antiphospholipid syndrome is 
related to his service in the Persian 
Gulf.  A complete rationale for any 
opinion offered must be provided.  

2.  The RO should also obtain any 
necessary authorization from the veteran 
to obtain copies of any available VA or 
private treatment records for treatment 
he may have received since March 1999.  
The RO should also ask the veteran to 
secure from his identical twin brother 
authorization to give the VA an 
opportunity to review those medical 
records which show that he does not 
suffer from an antiphospholipid syndrome.  
Any records obtained should also be 
associated with the claims file.  

3.  When the above development has been 
completed, the RO should refer the 
veteran's claims file to specialists in 
rheumatology, and vascular diseases for 
review.  These specialists are requested 
to review the record and provide an 
opinion concerning whether the veteran 
has an undiagnosed illness that is as 
likely as not related to his service in 
the Persian Gulf, and whether it is at 
least as likely as not that an 
antiphospholipid syndrome is related to 
such service.  The specialists should 
also comment on the relevancy of fact 
that the veteran's identical twin brother 
not suffer from an antiphospholipid 
syndrome.  A complete rationale for any 
opinion expressed must be provided.  

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  The veteran's claim should then be 
reviewed by the RO.  If the denial is 
continued, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information, and to comply with Bell and Robinette.  The 
Board intimates no opinion as to the disposition warranted in 
this case pending completion of the requested action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. 

West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
  This may be Anita Maria Xavier, M.D.  She may work in the oncology department at the VA Medical 
Center in Fresno.


